                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

MYMAIL, LTD.,                                   §
                                                §
      Plaintiff,                                §
                                                §
                                                        Civil Action No. 2:18-cv-00017-JRG-RSP
V.                                              §
                                                §
SAMSUNG ELECTRONICS CO., LTD. and               §
                                                            JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS AMERICA,                    §
INC.,                                           §
                                                §
      Defendants.                               §

                       ORDER OF DISMISSAL WITH PREJUDICE

       CAME ON THIS DAY for consideration of the Stipulated Motion for Dismissal With

Prejudice of all claims and counterclaims asserted between plaintiff MyMail, Ltd. and defendants

Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc. in this case, and the Court

being of the opinion that said motion should be GRANTED, it is hereby
    .
       ORDERED, ADJUDGED AND DECREED that all claims asserted in this suit between

plaintiff MyMail, Ltd. and defendants Samsung Electronics Co., Ltd. and Samsung Electronics

America, Inc. are hereby dismissed with prejudice, subject to the terms of that certain agreement

entitled “SETTLEMENT AND LICENSE AGREEMENT” dated November 2, 2018.

       It is further ORDERED that all attorneys’ fees and costs are to be borne by the party that

incurred them.
        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 19th day of November, 2018.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
